DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-2, 4-11, 13-18, and 20-21 are pending.
Claims 3 and 12 are cancelled.
Claim(s) 1-2, 4-11, 13-18, and 20-21 are rejected.
Response to Amendment
This Office Action is responsive to the amendments filed on 02/22/2022.
Claims 1-2, 4-5, 7-11, 13-14, and 16-18 are amended. Accordingly, the amended claims are being fully considered by the examiner.
Applicant’s amendments to claims 1 have overcome all the claim objections of claims 1-2, 4-9 and 20 as set forth in the previous Office Action. Some of the claim objections of claim 10 have been maintained.
Applicant’s amendments to claims 1, 2, 5, 7-11, 13-14, 16-18 have overcome all the 35 USC § 112 rejections of claims 1-2, 5-11, 13-18, and 20-21 as set forth in the previous Office Action. 35 USC § 112 rejections of claim 4 are maintained.
In response to the cancellation of claim 3, 35 USC § 112 rejections of claim 3 is moot.
THIS ACTION IS MADE FINAL.


Claim Objections
Claims 10, 11, 13-18 and 21 are objected to because of the following informalities:
Claim 10:
	Claim 10 recites the limitation in step a:
a. receive from an external source a selected bandwidth
	The limitation as described above include grammatical error and is missing correct punctuation in between phrases. The phrases are missing “,” (comma) after verb receive, and after the sentence fragment “from an external source.”
	For the examination purpose, the above described limitation is construed as:
a. receive, from an external source, a selected bandwidth
	Appropriate correction is required.

Claim 10:
	Claim 10 recites the limitations in step g, 
	“g. determine, in real time, a drive signal to apply to the motor to move the load within the overall response time, wherein the drive signal is a function of the estimated reaction torque, the estimated rotational motor speed, the estimated motor position, the components of the position controller gain, and the selected position and the feedback of the measured motor position  as measured at the motor during operation;”
	The limitations as described above include two instances of coordinating conjunctions “and” such as “and the selected position and feedback vectors as measured at the motor during operation” during listing of the elements that are included in “the drive signal.”
	For the examination purpose, the above described limitations are construed as, “g. determine, in real time, a drive signal to apply to the motor to move the load within the overall response time, wherein the drive signal is a function of the estimated reaction torque, the estimated rotational motor speed, the estimated motor position, the components of the position controller gain,  the selected position and the feedback of the measured motor position  as measured at the motor during operation;”
	Appropriate correction is required.

Claims 11, 13-18 and 21:
	Based on their dependencies on claim 10, claims 11, 13-18 and 21 also include the same deficiencies as claim 10 as described above; therefore, for the same reasons as described above in claim 10, claims 11, 13-18 and 21  are also objected to.








Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Insufficient antecedent basis:
Claim 4:
	Claim 4 recites the limitation, “transmitting the drive signal” in line 1. There is insufficient antecedent basis for this limitation in the claim. 
	For the examination purpose, the above described limitation is construed as “the transmitting the drive signal.”
	Appropriate correction is required.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4-11, 13-18, and 20-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Miklosovic et al. (US20180262144A1) [hereinafter Miklosovic] and further in view of Tian et al. (US20140379102A1) [hereinafter Tian], Ochs et al. (US20190229653A1) [hereinafter Ochs], and of Baumann et al. (US20060267537A1) [hereinafter Baumann].
Claim 1 (amended):
	Regarding claim 1, Miklosovic discloses,  “A method of controlling a motor for moving a load, the method comprising operations:” [See the method of controlling an actuator (i.e.; drive the motor actuator to control the motor) for moving a load (e.g.; control the motor to control the operation of the load): “a system and method for providing a motor drive having controller settings” “The motor drive includes a control module having a control loop operable to receive a command signal and to generate a controller reference signal to achieve desired operation of a motor connected to the motor drive.” (¶15)… “The motor drive also includes a load observer operable to generate a signal that estimates a response required by the motor drive as a result of a load present on the motor.” (¶16)];
	“wherein the selected overall bandwidth is defined as a frequency at which a gain of an overall closed loop input-output response is 3dB down from a steady state value and is related to a reciprocal of an overall response time of the overall closed loop;” [Examiner notes that one of the ordinary skilled in the art will understand that bandwidth and frequency are related (i.e.; bandwidth is the difference between the upper and lower frequencies in a continuous band of frequencies) and both has the same unit as Hz (i.e.; s-1). One of the ordinary skilled in the art will understand that frequency = 1/time (i.e.; reciprocal of time). See Miklosovic teaches a bandwidth is selected for a closed loop control (e.g.; closed-loop control such that feedback is used to automatically control the motor without human interaction to achieve desired operation of a motor) and set in order to compensate for the gain fluctuations (e.g.; filter/isolate unwanted frequencies; bandwidth control such that through the pass band pass signals of certain frequencies but block signals of other frequencies) to isolate the loading effects on the motor from the control loop gains (e.g.; using closed loop steady state response; independently of the mechanical loading thus response remain constant as time changes): “Selecting appropriate bandwidths for portions of the controller, such as an observer, a tracking notch filter, or a low pass filter, therefore compensate for the resonances or gain fluctuations functions to isolate the loading effects on the motor from the control loop gains.” (¶17)… “The gain values for the control loops and/or observer are determined independently of the mechanical loading and the resultant effects of that loading on the motor.” “The motor drive includes a control module having a control loop operable to receive a command signal and to generate a controller reference signal to achieve desired operation of a motor connected to the motor drive” (¶15)];
	“b. receiving, in real time, a command to move the load to a selected position;” [See receiving the position command in real time (e.g.; real time control) for the motor that is executable to control the movement of the load based on the position command (e.g.; control to achieve desired position using the reference signal): “The controller is further operable to receive a command signal and generate a reference signal. The command is selected from one of a position command,” “The reference signal corresponds to a desired operation of the motor with a control loop as a function of the feedback signal and of the command signal.” (¶19)];
	“c. receiving, in real time, a feedback of measured motor position;” [See the position feedback is received in real time (e.g.; real time control) which is a measured position of the motor: “The motor drive monitors feedback from the motor” (¶17)… “A feedback signal is received from a position sensor operatively connected to a motor controlled by the motor drive, where the feedback signal corresponds to an angular position of the motor.” (¶18)… “A position feedback device 44 may be connected to the motor 40 and operable to generate a position feedback signal (θ) corresponding to the angular position of the motor 40.” (¶33)];
	“d. estimating, in real time, reaction torque or force associated with moving the load in real time;” [See the system, in real time (e.g.; real time control), estimating a response torque (e.g.; in response to moving load in real time): “The response estimate signal generates an estimate of the acceleration, torque,” (¶16)… “the estimated response generated by the load observer 110 is an estimated torque, {circumflex over (T)}, applied to the motor shaft as a result of the load on the motor 40.” (¶39)];
“e. estimating, in real time, rotational motor speed and motor position;” [See as shown in figure 5, the system estimating/generating, in real time (e.g.; real time control), a motor position signal at 102 (e.g.; motor position error signal) and a rotational speed at 106 (e.g.; rotational/angular velocity error signal = angular speed with angular direction): “The position command signal (θ*) is compared to a position feedback signal (θ) at a first summing junction 102. A position error signal is output from the first summing junction 102 and input to a position loop controller 104.” “The output of the position loop controller 104 is a velocity reference signal (ω*).” (¶35)… “The velocity reference signal (ω*) is compared to a velocity feedback signal (ω) at a second summing junction 106. The velocity feedback signal (ω) is generated by a load observer 110,” “A velocity error signal is output from the second summing junction 106 and input to a velocity loop controller 108.” (¶36)];
“f. computing, in real time,” “gain for controlling position of the load based on the selected overall bandwidth” [See the system calculates, in real time (e.g.; real time control), a gain as a function of selected bandwidth (e.g.; based on the selected bandwidth): “A bandwidth for a load observer executable in the motor drive is determined,” (¶18)… “Selecting appropriate bandwidths for portions of the controller,” (¶17)… “calculates initial gain values for the control loops and/or observer as functions of total inertia, friction, and one bandwidth value” (¶13)];
“g. determining, in real time, a drive signal to apply to the motor to move the load within the overall response time, wherein the drive signal is as a function of the estimated reaction torque, the estimated rotational motor speed, the estimated motor position,” “gain, the selected position, and the feedback of the measured motor position as measured at the motor during operation;” [See drive signal is determined, in real time (e.g.; real time control), where the drive signal is applied to the motor to drive the load (e.g.; output signal from 122 to motor 40 of plant 30 to run the motor in order to drive the load as shown in figures 5 and 7) within the response time (e.g.; within the response time defined by the bandwidth; bandwidth = 1/time) as function of the estimated reaction torque (e.g.; signal {circumflex over (T)} input into 121 in figure 7), the estimated rotational motor speed (e.g.; output from 106 and input to 108’ in figure 7), the estimated motor position (e.g.; output from 102 and input to 106 in figure 7), the gain (e.g.; fig. 7, adjustment to position error signal from 102 at 108’, adjustment to rotational velocity error signal from 106 at 108’, adjustment to estimated reaction torque {circumflex over (T)} at 121 to obtain modified torque), the selected position (e.g.; command signal (θ*)  with selected position to move the motor to selected position), and the position feedback θ during the operation: “The plant 130 shown in FIG. 5 represents components of the motor 40” (¶39)… “the controller 50 receives a command signal 47 identifying desired operation of the motor 40 connected to the motor drive 10. The command signal 47” “a position command (θ*), a speed command (ω*), or a torque command (T*)” (¶32)…“the estimated response generated by the load observer 110 is an estimated torque, {circumflex over (T)}, applied to the motor shaft as a result of the load on the motor 40.” (¶39)… “receives a position command signal (θ*) 47 as an input.” “A position error signal is output from the first summing junction 102 and input to a position loop controller 104.” (¶35)… “A velocity error signal is output from the second summing junction 106 and input to a velocity loop controller 108.” (¶36)… “FIG. 7 illustrates a modified acceleration feed forward gain (K′aff) 118′ and a modified velocity loop controller 108′ indicating that the inertial gains have been incorporated within the controller gains.” (¶39)… “The torque reference, T*, and the estimated torque, {circumflex over (T)}, are combined at the fourth summing junction 121 to provide the modified reference signal, which in this embodiment is a modified torque reference signal, as an input to the filter 122” (¶39)…“The controller is further operable to receive a command signal and generate a reference signal. The command is selected from one of a position command,” (¶19)… “A position feedback device 44 may be connected to the motor 40 and operable to generate a position feedback signal (θ) corresponding to the angular position of the motor 40.” (33)… “The position command signal (θ*) is compared to a position feedback signal (θ) at a first summing junction 102.” (¶35)];
“h. transmitting, in real time, the drive signal to the motor to move the load.” [See figures 5 and 7 the output command signal is transmitted, in real time (e.g.; real time control), to the motor 40 to control the motor and move the load attached to the motor: “The motor drive includes a control module having a control loop operable to receive a command signal and to generate a controller reference signal to achieve desired operation of a motor connected to the motor drive.” (¶15)… “receive a command signal and generate a reference signal. The command is selected from one of a position command, a speed command, and a torque command. The reference signal corresponds to a desired operation of the motor with a control loop as a function of the feedback signal and of the command signal.” (¶19)];
“wherein the overall closed-loop includes the operations b-h.” [See as described above, Miklosovic teaches, closed-loop including limitations included in the operations b-h], but doesn’t explicitly disclose, “wherein the closed-loop includes the operations a, f, g.” including limitations “a. receiving, from an external source, a selected overall bandwidth for an overall closed-loop that controls the motor for moving the load,” “f. computing, in real time, components of position controller gain for controlling position of the load based on the selected overall bandwidth;” “g. determining, in real time, a drive signal to apply to the motor to move the load within the overall response time, wherein the drive signal is a function of” “the components of the position controller gain” “wherein the selected overall bandwidth is received in real time, and the selected overall bandwidth is variable during operation of the motor, causing the components of the position controller gain to be recomputed.”
However, Tian discloses, “wherein the closed-loop includes the operations a, f, g.” including limitations “a. receiving, from an external source, a selected overall bandwidth for an overall closed-loop that controls the motor for moving the load,” [See the closed loop control (e.g.; closed loop control as shown in figure 1) of the motor based on selected bandwidth (e.g.; selected from the list as rendered by the component 204), where the selected bandwidth is received from an external source (e.g.; received by controller 1102 from external source 204 and 1110): “component 204 can render the estimated controller bandwidth 1110 on a user interface, allowing a user to manually enter the controller bandwidth into the tuning application 1104. Tuning application 1104 can then set one or more controller gains 1106 based on the provided controller bandwidth 1110.” (¶70)… “FIG. 1 is a block diagram of a simplified closed-loop motion control architecture.” (¶10)];
“f. computing, in real time, components of position controller gain for controlling position of the load based on the selected overall bandwidth;” [See gain component is determined for controlling position of the load based on selected bandwidth (e.g.; selected bandwidth is used to determine gain components, and the determined gain components are used in the control signal to control the motor in order to move the load): “application 1104 can then set one or more controller gains 1106 based on the provided controller bandwidth 1110.” (¶70)… “This controller bandwidth 306 can then be used to facilitate tuning the controller for robust stable performance.” (¶36)… “use the bandwidth value to set one or more gain coefficients based on the provided bandwidth value.” (¶50)… “the controller 1102 controls operation of a motor-driven motion system” (¶68)… “controller 102 sends control signal 108 instructing the motor 104 to move the load 106 to a desired position at a desired speed” (¶27)… “The control signal output generated by the controller 102 in response to an error between the desired position” “and the target position” “(as reported by the feedback signal 110) depends on the controller bandwidth, which determines the gain coefficients for the control loop.” (¶29)];
“operation g.” including limitations “g. determining, in real time, a drive signal to apply to the motor to move the load within the overall response time, wherein the drive signal is a function of” “the components of the position controller gain” [See in real time (e.g.; real time control), a calculated control signal is applied to the motor within the response time (e.g.; response time indicated by the bandwidth = 1/(response time)) to move the load, where the calculated control signal is determined as a function of the selected bandwidth such that gain component is determined for controlling position of the load based on selected bandwidth (e.g.; selected bandwidth is used to determine gain components, and the determined gain components are used in the control signal to control the motor in order to move the load): “application 1104 can then set one or more controller gains 1106 based on the provided controller bandwidth 1110.” (¶70)… “This controller bandwidth 306 can then be used to facilitate tuning the controller for robust stable performance.” (¶36)… “use the bandwidth value to set one or more gain coefficients based on the provided bandwidth value.” (¶50)… “the controller 1102 controls operation of a motor-driven motion system” (¶68)… “controller 102 sends control signal 108 instructing the motor 104 to move the load 106 to a desired position at a desired speed” (¶27)… “The control signal output generated by the controller 102 in response to an error between the desired position” “and the target position” “(as reported by the feedback signal 110) depends on the controller bandwidth, which determines the gain coefficients for the control loop.” (¶29)];
“wherein the selected overall bandwidth is received in real time,” [See the selected bandwidth is received in real time (e.g.; during real time control) from an external source (e.g.; received by controller 1102 from external source 204 and 1110): “component 204 can render the estimated controller bandwidth 1110 on a user interface, allowing a user to manually enter the controller bandwidth into the tuning application 1104. Tuning application 1104 can then set one or more controller gains 1106 based on the provided controller bandwidth 1110.” (¶70)… “FIG. 1 is a block diagram of a simplified closed-loop motion control architecture.” (¶10)], but doesn’t explicitly disclose, “bandwidth is variable during operation of the motor, causing the components of the position controller gain to be recomputed.”
However, Ochs discloses, “bandwidth is variable during operation of the motor,” [See the selected bandwidth is variable during operation of the motor actuator: “a control module configured to adjust a bandwidth of the second position determining module as a function of a rotor flux frequency of the motor.” (¶18)], but doesn’t explicitly disclose, “bandwidth is” “causing the components of the position controller gain to be recomputed.”
However, Baumann discloses, “bandwidth is” “causing the components of the position controller gain to be recomputed.” [See the gain components (e.g.; Kx, Kp etc.) are determined based on the selected bandwidth (e.g.; gain components changes as a function of as changing bandwidth): “a selected velocity bandwidth field 564, a selected position bandwidth field 566” (¶79)… “sets the gain constants used by the position regulator 200 and the PI controller 228 in the velocity regulator 225 based on the selected position and velocity bandwidths 566, 564, respectively.” “sets the proportional gain, kx, used by the position regulator 200 equal to the value of the selected position bandwidth (PBW) field 566 (i.e., kx=PBW).” “sets the proportional gain, kp, used by the Pi controller 228 to the value of the system inertia (Is) field 560 times the value of the selected velocity bandwidth (VBW) field 564: k p =I s *VBW” (¶87)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of receiving a selected bandwidth from an external source, where the selected bandwidth is used for closed loop control of the motor to move a load, and calculating/determining components of position controller gain to control the position of the load based on the selected bandwidth, and calculating a control signal based on the selected bandwidth where the control signal is as a function of the position controller gain, and receiving selected bandwidth in real time taught by Tian, and combined the capability of varying the bandwidth during the operation taught by Ochs, and combined the capability of recalculating gain components taught by Baumann with the method taught by Miklosovic as discussed above. A person of ordinary skill in the motor control optimization and gain optimization system field would have been motivated to make such combination in order to simplify the process of tuning of control loop [Tian: “thereby simplifying the process of tuning of the control loop” (¶70)], and in order to reduce chances of overcurrent shut down of the motor [Ochs: “This modification during the sensor-less operation can reduce chances of overcurrent shut down of the motor 102.” (¶72)], and in order to have the advantage of automatically configuring the control parameters of the motor control system [Baumann: “automatically configure the control parameters of the motor control system” (¶14)].

Claim 2 (amended):
	Regarding claim 2, Miklosovic, Tian, Baumann, and Ochs disclose all the elements of claim 1, but Miklosovic doesn’t explicitly disclose, “wherein the selected overall bandwidth, and the components of the position controller gain as computed remain fixed during operation of the motor.”
	However, Baumann discloses, “wherein the selected overall bandwidth, and the components of the position controller gain as computed remain fixed during operation of the motor.” [Examiner notes that in broadest reasonable interpretation it is obvious that once the value of bandwidth is selected it stays fixed until a newer bandwidth is selected. Baumann teaches: See the bandwidth is selected and the selected bandwidth is used in the operation (e.g.; bandwidth is fixed until a newer bandwidth is selected): “a selected velocity bandwidth field 564, a selected position bandwidth field 566” (¶79)… “sets the value of the proportional gain, ki, used by the PI controller 228 to the value of kp times the value of the selected velocity bandwidth field 564 divided by 4: k i = k p * VBW 4” (¶88)… “Motor 102 receives a torque input signal 120 from the motor control system 104 and rotates the load at a reference velocity in response to the torque input signal 120” (¶34)… “he output of the Pi controller 228 is a velocity regulator output signal 240 that corresponds to the difference between the sum 220 and the feedback velocity signal 235. The velocity regulator output signal 240 is provided to summer 245.” (¶46) “Summer 245 adds the inertia compensation signal 275 to the velocity regulator output signal 240 to generate a net output signal 280 for adjusting the torque input signal 120 applied to motor 102.” (¶43)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of selecting the bandwidth such that the selected bandwidth is used in the operation (e.g.; bandwidth is fixed until a newer bandwidth is selected) taught by Baumann with the method taught by Miklosovic, Tian, Baumann, and Ochs as discussed above. A person of ordinary skill in the motor control optimization and gain optimization system field would have been motivated to make such combination in order to have the advantage of automatically configuring the control parameters of the motor control system [Baumann: “automatically configure the control parameters of the motor control system” (¶14)].

Claim 4 (amended):
	Regarding claim 4, Miklosovic, Tian, Baumann, and Ochs disclose all the elements of claim 1.
	Regarding claim 4, Miklosovic further discloses, “wherein the transmitting the drive signal includes applying a recursive loop for the transmitting the drive signal until an estimated position of the load based on the estimated motor position is within a threshold of the selected position.” [Examiner notes that in broadest reasonable interpretation, in this context, the meaning of recursive loop is construed as a continuous control loop until the output satisfies a desired threshold. See the recurring control loops in figure 5 and 7. See the bandwidth is selected and the selected bandwidth is used in the operation (e.g.; bandwidth is fixed until a newer bandwidth hasn’t been selected): “Selecting appropriate bandwidths for portions of the controller, such as an observer, a tracking notch filter, or a low pass filter, therefore compensate for the resonances or gain fluctuations functions to isolate the loading effects on the motor from the control loop gains.” (¶17)… “In operation, the load observer 110 is operable to compensate for the dynamics of a load 42 applied to the motor 40, including the effects of load inertia, or in other words, to suppress the effects of mechanical loading and resonances detected within the desired operating bandwidth for the motor 40.” (¶52)… “The motor drive includes a control module having a control loop operable to receive a command signal and to generate a controller reference signal to achieve desired operation of a motor connected to the motor drive.” (¶15)].

Claim 5 (amended):
	Regarding claim 5, Miklosovic, Tian, Baumann, and Ochs disclose all the elements of claim 1.
	Regarding claim 5, Miklosovic further discloses, “the determining the drive signal includes multiplying a difference between the selected position and the estimated motor position by a first component of the components of the position controller gain,” [See figures 5 and 7. See the difference between selected position (e.g.; position command signal (θ*)) and the estimated motor position (e.g.; output from 102) by a first gain at 104 (e.g.; PI controller gains Kpi, Kpd): “The position command signal (θ*) is compared to a position feedback signal (θ) at a first summing junction 102. A position error signal is output from the first summing junction 102 and input to a position loop controller 104.” “the position loop controller 104 includes a proportional and an integral (PI) controller. Optionally, the position loop controller 104 may be just a proportional (P) controller or further include a derivative (D) controller. Each of the proportional (P), integral (I), and/or derivative (D) controllers of the position loop controller 104 includes a controller gain value. The controller gain values are commonly referred to as a proportional gain (Kpp), integral gain (Kpi), and a derivative gain (Kpd). The output of the position loop controller 104 is a velocity reference signal (ω*).” (¶35)];
	“multiplying the estimated rotational motor speed by a second component of the components of the position controller gain,” [See figures 5 and 7. See the estimated motor speed (e.g.; velocity = speed with a direction) is multiplied by a gain Kνff: “The velocity feed forward signal is multiplied by a velocity feed forward gain (Kνff) 114” (¶37)];
	“multiplying the estimated reaction torque by a third component of the components of the position controller gain.” [See figures 5 and 7. See the estimated motor reactive torque (e.g.; angular acceleration) is multiplied by a gain Kaff: “The acceleration feed forward signal is multiplied by an acceleration feed forward gain (Kaff) 118” (¶37)… “As is understood in the art, angular acceleration is proportional to torque” (¶39)].


Claim 6:
	Regarding claim 6, Miklosovic, Tian, Baumann, and Ochs disclose all the elements of claims 1 and 5. 
	Regarding claim 6, Miklosovic “the first component of the components of the position controller gain is a function of” “motor inertia, and a torque constant of the motor,” [See as shown in figure 5; the gain component (e.g.; the first gain component at 104) is a function of torque constant and motor inertia of the motor (e.g.; the first gain component at 104 is a function of position error signal that is input into 102, where the error signal is generated in response to the output from 124 that is a function of torque constant such as torque reference and motor inertia Jm such that the gain component at 104 is as a function of torque constant such as torque reference and motor inertia Jm): “A position error signal is output from the first summing junction 102 and input to a position loop controller 104.” (¶35)…“the acceleration reference, α*, is combined with an estimated acceleration, â, applied to the motor shaft as a result of the load torque at a fourth summing junction 121.” (¶38)…“the output of the filter section 122 is provided to an inertia scaling block 124, and the inertia scaling block 124 applies a gain corresponding to the inertia of the controlled system. The gain of the inertia scaling block 124 includes a motor inertia value, Jm,” “The torque reference, T*, and the estimated torque, {circumflex over (T)}, are combined at the fourth summing junction 121 to provide the modified reference signal, which in this embodiment is a modified torque reference signal, as an input to the filter 122.” (¶39)];
	“the second component of the components of the position controller gain is a function of a viscous damping constant of the motor, the torque constant of the motor, and the motor inertia, and/or the third component of the components of the position controller gain is a function of the torque constant of the motor.” [Examiner notes that the claim requires only one of 1. the second component of the gain is a function of a viscous damping constant of the motor, the torque constant of the motor, and motor inertia, or 2. the third component of the gain is a function of the torque constant of the motor. Miklosovic teaches: See as shown in figure 5; the third gain component at 108 is a function of torque constant of the motor (e.g.; the gain component at 108 is a function of position error signal that is input into 102, where the error signal is generated in response to the output from 124 that is a function of torque constant such as torque reference such that the gain component at 105 is as a function of torque constant such as torque reference): “A position error signal is output from the first summing junction 102 and input to a position loop controller 104.” (¶35)…“the acceleration reference, α*, is combined with an estimated acceleration, â, applied to the motor shaft as a result of the load torque at a fourth summing junction 121.” (¶38)… “The torque reference, T*, and the estimated torque, {circumflex over (T)}, are combined at the fourth summing junction 121 to provide the modified reference signal, which in this embodiment is a modified torque reference signal, as an input to the filter 122.” (¶39)], but doesn’t explicitly disclose, “the first component of the components of the position controller gain is a function of the selected bandwidth,”
	However, Baumann discloses, “the first component of the components of the position controller gain is a function of the selected bandwidth,” [See the gain components (e.g.; Kx, Kp etc.) is a function of the selected bandwidth: “a selected velocity bandwidth field 564, a selected position bandwidth field 566” (¶79)… “sets the gain constants used by the position regulator 200 and the PI controller 228 in the velocity regulator 225 based on the selected position and velocity bandwidths 566, 564, respectively.” “sets the proportional gain, kx, used by the position regulator 200 equal to the value of the selected position bandwidth (PBW) field 566 (i.e., kx=PBW).” “sets the proportional gain, kp, used by the Pi controller 228 to the value of the system inertia (Is) field 560 times the value of the selected velocity bandwidth (VBW) field 564: k p =I s *VBW” (¶87)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Baumann with the method taught by Miklosovic, Tian, Baumann, and Ochs as discussed above. A person of ordinary skill in the motor control optimization and gain optimization system field would have been motivated to make such combination for the same reasons as described above in claim 2.

Claim 7 (amended):
	Regarding claim 7, Miklosovic, Tian, Baumann, and Ochs disclose all the elements of claims 1 and 5.
	Regarding claim 7, Miklosovic further discloses, “the estimating the motor position is an integration of a function of the estimated rotational motor speed, a first observer gain component, and a difference between the measured motor position and a previous estimated motor position.” [See the control loop in figure 7. For this instant in a first/previous control loop, the estimated rotational motor speed is output from 106, a first observer gain component is at 104 (e.g.; PI controller gain), a previous estimated motor position is the output from 102. For this instant, in a second/current control loop, the measured motor position is the position feedback signal (θ). See estimating motor position (i.e.; the output from 102 at the current/second loop) is an integration (e.g.; incorporation) of a function of the estimated rotational motor speed (e.g.; output from 106 from the first loop), a first observer gain component (e.g.; gain at PI controller at 104 from the first loop), and a difference (e.g.; position feedback signal (θ) in response to using the previous estimated motor position from the previous loop) between the measured motor position (e.g.; position feedback signal (θ) at the current/second loop) and a previous estimated motor position (e.g.; output from 102 from the first/previous loop): “The position command signal (θ*) is compared to a position feedback signal (θ) at a first summing junction 102.” “the position loop controller 104 includes a proportional and an integral (PI) controller.” “Each of the proportional (P), integral (I), and/or derivative (D) controllers of the position loop controller 104 includes a controller gain value. The controller gain values are commonly referred to as a proportional gain (Kpp), integral gain (Kpi), and a derivative gain (Kpd).” (¶35)… “A velocity error signal is output from the second summing junction 106 and input to a velocity loop controller 108.” (¶36)].




Claim 8 (amended):
	Regarding claim 8, Miklosovic, Tian, Baumann, and Ochs disclose all the elements of claims 1 and 5.
	Regarding claim 8, Miklosovic further discloses, “wherein the estimating the rotational motor speed is an integration of a function of the estimated rotational motor speed, the estimated reaction torque, the drive signal, a second observer gain component, and a difference between the measured motor position and a previous estimated motor position.” [See the control loop in figure 7. For this instant in a first/previous control loop, the estimated rotational motor speed is the output from 106, the estimated reaction torque is the output from 110 that is inputted to 121, the drive signal is the output from 122 that is inputted to 130, a previous estimated motor position is the output from 102. For this instant, in a second/current control loop, a second observer gain component is 114 Kvff and the measured motor position is the position feedback signal (θ). See estimating the rotational motor speed (i.e.; output from 106 at the current/second loop) is an integration (e.g.; incorporation) of a function of the estimated rotational motor speed (e.g.; output from 106 from the first loop), the estimated reaction torque (e.g.; the output from 110 that is inputted to 121 from the first loop), the drive signal (e.g.; the output from 122 that is inputted to 130 from the first loop), a second observer gain component (e.g.; 114 Kvff in the current/second loop), a difference (e.g.; position feedback signal (θ) in response to using the previous estimated motor position from the previous loop) between the measured motor position (e.g.; position feedback signal (θ) at the current/second loop) and a previous estimated motor position (e.g.; output from 102 from the first/previous loop): “The position command signal (θ*) is compared to a position feedback signal (θ) at a first summing junction 102.” “the position loop controller 104 includes a proportional and an integral (PI) controller.” “Each of the proportional (P), integral (I), and/or derivative (D) controllers of the position loop controller 104 includes a controller gain value. The controller gain values are commonly referred to as a proportional gain (Kpp), integral gain (Kpi), and a derivative gain (Kpd).” (¶35)…“A bandwidth for a load observer executable in the motor drive is determined, where the bandwidth is greater than or equal to an expected torque response generated from a load operatively connected to the motor” (¶35)… “A velocity error signal is output from the second summing junction 106 and input to a velocity loop controller 108.” (¶36)… “the estimated response generated by the load observer 110 is an estimated torque, {circumflex over (T)}, applied to the motor shaft as a result of the load on the motor 40.” (¶39)… “The velocity feed forward signal is multiplied by a velocity feed forward gain (Kνff) 114 and combined with the velocity reference signal (ω*) and the velocity feedback signal (ω) at the second summing junction 106.” (¶37)].

Claim 9 (amended):
	Regarding claim 9, Miklosovic, Tian, Baumann, and Ochs disclose all the elements of claims 1 and 5.
	Regarding claim 9, Miklosovic further discloses, “the estimating the reaction torque of the motor is an integration of a function of a third observer gain component, and a difference between the measured motor position and a previous estimated motor position.” [See the control loop in figure 7. For this instant in a first/previous control loop, a previous estimated motor position is the output from 102. For this instant, in a second/current control loop, a third observer gain component is K’aff 118’, and the measured motor position is the position feedback signal (θ). See estimating the reaction torque of the motor (i.e.; the estimated reaction torque is the output from 110 that is inputted to 121 {circumflex over (T)}) is an integration of a function of a third observer gain component (e.g.; K’aff 118’ from the first loop), and a difference (e.g.; position feedback signal (θ) in response to using the previous estimated motor position from the previous loop) between the measured motor position (e.g.; position feedback signal (θ) at the current/second loop) and a previous estimated motor position (e.g.; output from 102 from the first/previous loop): “The position command signal (θ*) is compared to a position feedback signal (θ) at a first summing junction 102.” “the position loop controller 104 includes a proportional and an integral (PI) controller.” “Each of the proportional (P), integral (I), and/or derivative (D) controllers of the position loop controller 104 includes a controller gain value. The controller gain values are commonly referred to as a proportional gain (Kpp), integral gain (Kpi), and a derivative gain (Kpd).” (¶35)… “the estimated response generated by the load observer 110 is an estimated torque, {circumflex over (T)}, applied to the motor shaft as a result of the load on the motor 40.” (¶39)… “modified acceleration feed forward gain (K′aff) 118′ and a modified velocity loop controller 108′ indicating that the inertial gains have been incorporated within the controller gains.” (¶39)].


Claim 10 (amended):
	Regarding claim 10, Miklosovic discloses,  “A controller for a motor for moving a load, the controller comprising:” [See the controller for an actuator (i.e.; drive the motor actuator to control the motor) for moving a load (e.g.; control the motor to control the operation of the load): “a system and method for providing a motor drive having controller settings” “The motor drive includes a control module having a control loop operable to receive a command signal and to generate a controller reference signal to achieve desired operation of a motor connected to the motor drive.” (¶15)… “The motor drive also includes a load observer operable to generate a signal that estimates a response required by the motor drive as a result of a load present on the motor.” “The response estimate signal is combined with the controller reference signal to generate a modified controller reference signal to control operation of the motor drive.” (¶16)];
	“a memory configured to store a plurality of programmable instructions; and”
“a processing device in communication with the memory, wherein the processing device, upon execution of the plurality of programmable instructions is configured to perform operations:” [See the memory 45 storing instructions, and processing device (e.g.; processor of controller) is in communication with the memory and the processing device executes the instructions: “controller 50 may be implemented, for example, in a microprocessor, application specific integrated circuit (ASIC), field programmable gate array (FPGA), or other such customizable device. The motor drive 10 also includes a memory device 45 in communication with the controller 50. The memory device 45 may include transitory memory, non-transitory memory or a combination thereof. The memory device 45 may be configured to store data and programs, which include a series of instructions executable by the controller 50. It is contemplated that the memory device 45 may be a single device, multiple devices, or incorporated, for example, as a portion of another device such as an application specific integrated circuit (ASIC). The controller 50 is in communication with the memory 45 to read the instructions and data as required to control operation of the motor drive 10.” (¶31) ]
	“wherein the selected overall bandwidth is defined as a frequency at which a gain of an overall closed loop input-output response is 3dB down from a steady state value and is related to a reciprocal of an overall response time of the overall closed loop;”
 [Examiner notes that one of the ordinary skilled in the art will understand that bandwidth and frequency are related (i.e.; bandwidth is the difference between the upper and lower frequencies in a continuous band of frequencies) and both has the same unit as Hz (i.e.; s-1). One of the ordinary skilled in the art will understand that frequency = 1/time (i.e.; reciprocal of time). See Miklosovic teaches a bandwidth is selected for a closed loop control (e.g.; closed-loop control such that feedback is used to automatically control the motor without human interaction to achieve desired operation of a motor) and set in order to compensate for the gain fluctuations (e.g.; filter/isolate unwanted frequencies; bandwidth control such that through the pass band pass signals of certain frequencies but block signals of other frequencies) to isolate the loading effects on the motor from the control loop gains (e.g.; using closed loop steady state response; independently of the mechanical loading thus response remain constant as time changes): “Selecting appropriate bandwidths for portions of the controller, such as an observer, a tracking notch filter, or a low pass filter, therefore compensate for the resonances or gain fluctuations functions to isolate the loading effects on the motor from the control loop gains.” (¶17)… “The gain values for the control loops and/or observer are determined independently of the mechanical loading and the resultant effects of that loading on the motor.” “The motor drive includes a control module having a control loop operable to receive a command signal and to generate a controller reference signal to achieve desired operation of a motor connected to the motor drive” (¶15)];
	“b. receive, in real time, a command to move the load to a selected position;” [See receiving the position command in real time (e.g.; real time control) for the motor that is executable to control the movement of the load based on the position command (e.g.; control to achieve desired position using the reference signal): “The controller is further operable to receive a command signal and generate a reference signal. The command is selected from one of a position command,” “The reference signal corresponds to a desired operation of the motor with a control loop as a function of the feedback signal and of the command signal.” (¶19)];
	“c. receive, in real time, a feedback of measured motor position of the motor;” [See the position feedback is received in real time (e.g.; real time control) which is a measured position of the motor: “The motor drive monitors feedback from the motor” (¶17)… “A feedback signal is received from a position sensor operatively connected to a motor controlled by the motor drive, where the feedback signal corresponds to an angular position of the motor.” (¶18)… “A position feedback device 44 may be connected to the motor 40 and operable to generate a position feedback signal (θ) corresponding to the angular position of the motor 40.” (¶33)];
	“d. estimate, in real time, reaction torque or force associated with moving the load in real time;” [See the system, in real time (e.g.; real time control), estimating a response torque (e.g.; in response to moving load in real time): “The response estimate signal generates an estimate of the acceleration, torque,” (¶16)… “the estimated response generated by the load observer 110 is an estimated torque, {circumflex over (T)}, applied to the motor shaft as a result of the load on the motor 40.” (¶39)];
“e. estimate, in real time, rotational motor speed and motor position;” [See as shown in figure 5, the system estimating/generating, in real time (e.g.; real time control), a motor position signal at 102 (e.g.; motor position error signal) and a rotational speed at 106 (e.g.; rotational/angular velocity error signal = angular speed with angular direction): “The position command signal (θ*) is compared to a position feedback signal (θ) at a first summing junction 102. A position error signal is output from the first summing junction 102 and input to a position loop controller 104.” “The output of the position loop controller 104 is a velocity reference signal (ω*).” (¶35)… “The velocity reference signal (ω*) is compared to a velocity feedback signal (ω) at a second summing junction 106. The velocity feedback signal (ω) is generated by a load observer 110,” “A velocity error signal is output from the second summing junction 106 and input to a velocity loop controller 108.” (¶36)];
“f. compute, in real time,” “gain for controlling position of the load based on the selected overall bandwidth” [See the system calculates, in real time (e.g.; real time control), a gain as a function of selected bandwidth (e.g.; based on the selected bandwidth): “A bandwidth for a load observer executable in the motor drive is determined,” (¶18)… “Selecting appropriate bandwidths for portions of the controller,” (¶17)… “calculates initial gain values for the control loops and/or observer as functions of total inertia, friction, and one bandwidth value” (¶13)];
“g. determine, in real time, a drive signal to apply to the motor to move the load within the overall response time, wherein the drive signal is a function of the estimated reaction torque, the estimated rotational motor speed, the estimated motor position,” “gain, the selected position, and the feedback of the measured motor position as measured at the motor during operation;” [See drive signal is determined, in real time (e.g.; real time control), where the drive signal is applied to the motor to drive the load (e.g.; output signal from 122 to motor 40 of plant 30 to run the motor in order to drive the load as shown in figures 5 and 7) within the response time (e.g.; within the response time defined by the bandwidth; bandwidth = 1/time) as function of the estimated reaction torque (e.g.; signal {circumflex over (T)} input into 121 in figure 7), the estimated rotational motor speed (e.g.; output from 106 and input to 108’ in figure 7), the estimated motor position (e.g.; output from 102 and input to 106 in figure 7), the gain (e.g.; fig. 7, adjustment to position error signal from 102 at 108’, adjustment to rotational velocity error signal from 106 at 108’, adjustment to estimated reaction torque {circumflex over (T)} at 121 to obtain modified torque), the selected position (e.g.; command signal (θ*)  with selected position to move the motor to selected position), and the position feedback θ during the operation: “The plant 130 shown in FIG. 5 represents components of the motor 40” (¶39)… “the controller 50 receives a command signal 47 identifying desired operation of the motor 40 connected to the motor drive 10. The command signal 47” “a position command (θ*), a speed command (ω*), or a torque command (T*)” (¶32)…“the estimated response generated by the load observer 110 is an estimated torque, {circumflex over (T)}, applied to the motor shaft as a result of the load on the motor 40.” (¶39)… “receives a position command signal (θ*) 47 as an input.” “A position error signal is output from the first summing junction 102 and input to a position loop controller 104.” (¶35)… “A velocity error signal is output from the second summing junction 106 and input to a velocity loop controller 108.” (¶36)… “FIG. 7 illustrates a modified acceleration feed forward gain (K′aff) 118′ and a modified velocity loop controller 108′ indicating that the inertial gains have been incorporated within the controller gains.” (¶39)… “The torque reference, T*, and the estimated torque, {circumflex over (T)}, are combined at the fourth summing junction 121 to provide the modified reference signal, which in this embodiment is a modified torque reference signal, as an input to the filter 122” (¶39)…“The controller is further operable to receive a command signal and generate a reference signal. The command is selected from one of a position command,” (¶19)… “A position feedback device 44 may be connected to the motor 40 and operable to generate a position feedback signal (θ) corresponding to the angular position of the motor 40.” (33)… “The position command signal (θ*) is compared to a position feedback signal (θ) at a first summing junction 102.” (¶35)];
	“h. transmit, in real time, the drive signal to the motor to move the load.” [See figures 5 and 7 the output command signal is transmitted, in real time (e.g.; real time control), to the motor 40 to control the motor and move the load attached to the motor: “The motor drive includes a control module having a control loop operable to receive a command signal and to generate a controller reference signal to achieve desired operation of a motor connected to the motor drive.” (¶15)… “receive a command signal and generate a reference signal. The command is selected from one of a position command, a speed command, and a torque command. The reference signal corresponds to a desired operation of the motor with a control loop as a function of the feedback signal and of the command signal.” (¶19)];
	“wherein the overall closed-loop includes the operations b-h.” [See as described above, Miklosovic teaches, closed-loop including limitations included in the operations b-h], but doesn’t explicitly disclose, “wherein the closed-loop includes the operations a, f, g.” “a. receive, from an external source, a selected overall bandwidth for an overall closed-loop that controls the motor for moving the load,” “f. compute, in real time, components of position controller gain for controlling position of the load based on the selected overall bandwidth;” “g. determine, in real time, a drive signal to apply to the motor to move the load within the overall response time, wherein the drive signal is a function of” “the components of the position controller gain” “wherein the selected overall bandwidth is received in real time, and the selected overall bandwidth is variable during operation of the motor, causing the components of the position controller gain to be recomputed.”
However, Tian discloses, “wherein the closed-loop includes operations a,” including limitations “a. receive, from an external source, a selected overall bandwidth for an overall closed-loop that controls the motor for moving the load,” [See the closed loop control (e.g.; closed loop control as shown in figure 1) of the motor based on selected bandwidth (e.g.; selected from the list as rendered by the component 204), where the selected bandwidth is received from an external source (e.g.; received by controller 1102 from external source 204 and 1110): “component 204 can render the estimated controller bandwidth 1110 on a user interface, allowing a user to manually enter the controller bandwidth into the tuning application 1104. Tuning application 1104 can then set one or more controller gains 1106 based on the provided controller bandwidth 1110.” (¶70)… “FIG. 1 is a block diagram of a simplified closed-loop motion control architecture.” (¶10)];
“operation f” including limitations “f. compute, in real time, components of position controller gain for controlling position of the load based on the selected overall bandwidth;” [See gain component is determined for controlling position of the load based on selected bandwidth (e.g.; selected bandwidth is used to determine gain components, and the determined gain components are used in the control signal to control the motor in order to move the load): “application 1104 can then set one or more controller gains 1106 based on the provided controller bandwidth 1110.” (¶70)… “This controller bandwidth 306 can then be used to facilitate tuning the controller for robust stable performance.” (¶36)… “use the bandwidth value to set one or more gain coefficients based on the provided bandwidth value.” (¶50)… “the controller 1102 controls operation of a motor-driven motion system” (¶68)… “controller 102 sends control signal 108 instructing the motor 104 to move the load 106 to a desired position at a desired speed” (¶27)… “The control signal output generated by the controller 102 in response to an error between the desired position” “and the target position” “(as reported by the feedback signal 110) depends on the controller bandwidth, which determines the gain coefficients for the control loop.” (¶29)];
“operation g.” including limitations “g. determine, in real time, a drive signal to apply to the motor to move the load within the overall response time, wherein the drive signal is a function of” “the components of the position controller gain” [See in real time (e.g.; real time control), a calculated control signal is applied to the motor within the response time (e.g.; response time indicated by the bandwidth = 1/(response time)) to move the load, where the calculated control signal is determined as a function of the selected bandwidth such that gain component is determined for controlling position of the load based on selected bandwidth (e.g.; selected bandwidth is used to determine gain components, and the determined gain components are used in the control signal to control the motor in order to move the load): “application 1104 can then set one or more controller gains 1106 based on the provided controller bandwidth 1110.” (¶70)… “This controller bandwidth 306 can then be used to facilitate tuning the controller for robust stable performance.” (¶36)… “use the bandwidth value to set one or more gain coefficients based on the provided bandwidth value.” (¶50)… “the controller 1102 controls operation of a motor-driven motion system” (¶68)… “controller 102 sends control signal 108 instructing the motor 104 to move the load 106 to a desired position at a desired speed” (¶27)… “The control signal output generated by the controller 102 in response to an error between the desired position” “and the target position” “(as reported by the feedback signal 110) depends on the controller bandwidth, which determines the gain coefficients for the control loop.” (¶29)];
“wherein the selected overall bandwidth is received in real time,” [See the selected bandwidth is received in real time (e.g.; during real time control) from an external source (e.g.; received by controller 1102 from external source 204 and 1110): “component 204 can render the estimated controller bandwidth 1110 on a user interface, allowing a user to manually enter the controller bandwidth into the tuning application 1104. Tuning application 1104 can then set one or more controller gains 1106 based on the provided controller bandwidth 1110.” (¶70)… “FIG. 1 is a block diagram of a simplified closed-loop motion control architecture.” (¶10)], but doesn’t explicitly disclose, “bandwidth is variable during operation of the motor, causing the components of the position controller gain to be recomputed.”
However, Ochs discloses, “bandwidth is variable during operation of the motor,” [See the selected bandwidth is variable during operation of the motor actuator: “a control module configured to adjust a bandwidth of the second position determining module as a function of a rotor flux frequency of the motor.” (¶18)], but doesn’t explicitly disclose, “bandwidth is” “causing the components of the position controller gain to be recomputed.”
However, Baumann discloses, “bandwidth is” “causing the components of the position controller gain to be recomputed.” [See the gain components (e.g.; Kx, Kp etc.) are determined based on the selected bandwidth (e.g.; gain components changes as a function of as changing bandwidth): “a selected velocity bandwidth field 564, a selected position bandwidth field 566” (¶79)… “sets the gain constants used by the position regulator 200 and the PI controller 228 in the velocity regulator 225 based on the selected position and velocity bandwidths 566, 564, respectively.” “sets the proportional gain, kx, used by the position regulator 200 equal to the value of the selected position bandwidth (PBW) field 566 (i.e., kx=PBW).” “sets the proportional gain, kp, used by the Pi controller 228 to the value of the system inertia (Is) field 560 times the value of the selected velocity bandwidth (VBW) field 564: k p =I s *VBW” (¶87)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of receiving a selected bandwidth from an external source, where the selected bandwidth is used for closed loop control of the motor to move a load, and calculating/determining components of position controller gain to control the position of the load based on the selected bandwidth, and calculating a control signal based on the selected bandwidth where the control signal is as a function of the position controller gain and receiving selected bandwidth in real time taught by Tian, and combined the capability of varying the bandwidth during the operation taught by Ochs, and combined the capability of recalculating gain components taught by Baumann with the system taught by Miklosovic as discussed above. A person of ordinary skill in the motor control optimization and gain optimization system field would have been motivated to make such combination in order to simplify the process of tuning of control loop [Tian: “thereby simplifying the process of tuning of the control loop” (¶70)].

Claim 11 (amended):
	Regarding claim 11, Miklosovic, Tian, Baumann, and Ochs disclose all the elements of claim 10, but Miklosovic doesn’t explicitly disclose, “wherein the selected overall bandwidth, and the components of the position controller gain as computed remain fixed during operation of the motor.”
	However, Baumann discloses, “wherein the selected overall bandwidth, and the components of the position controller gain as computed remain fixed during operation of the motor.” [Examiner notes that in broadest reasonable interpretation it is obvious that once the value of bandwidth is selected it stays fixed until a newer bandwidth is selected. Baumann teaches: See the bandwidth is selected and the selected bandwidth is used in the operation (e.g.; bandwidth is fixed until a newer bandwidth is selected): “a selected velocity bandwidth field 564, a selected position bandwidth field 566” (¶79)… “sets the value of the proportional gain, ki, used by the PI controller 228 to the value of kp times the value of the selected velocity bandwidth field 564 divided by 4: k i = k p * VBW 4” (¶88)… “Motor 102 receives a torque input signal 120 from the motor control system 104 and rotates the load at a reference velocity in response to the torque input signal 120” (¶34)… “he output of the Pi controller 228 is a velocity regulator output signal 240 that corresponds to the difference between the sum 220 and the feedback velocity signal 235. The velocity regulator output signal 240 is provided to summer 245.” (¶46) “Summer 245 adds the inertia compensation signal 275 to the velocity regulator output signal 240 to generate a net output signal 280 for adjusting the torque input signal 120 applied to motor 102.” (¶43)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of selecting the bandwidth such that the selected bandwidth is used in the operation (e.g.; bandwidth is fixed until a newer bandwidth is selected) taught by Baumann with the system taught by Miklosovic, Tian, Baumann, and Ochs as discussed above. A person of ordinary skill in the motor control optimization and gain optimization system field would have been motivated to make such combination in order to have the advantage of automatically configuring the control parameters of the motor control system [Baumann: “automatically configure the control parameters of the motor control system” (¶14)].

Claim 13 (amended):
	Regarding claim 13, Miklosovic, Tian, Baumann, and Ochs disclose all the elements of claim 10.
	Regarding claim 13, Miklosovic further discloses, “the transmitting the drive signal includes applying a recursive loop for transmitting the drive signal until an estimated position of the load based on the estimated motor position is within a threshold of the selected position” [Examiner notes that in broadest reasonable interpretation, in this context, the meaning of recursive loop is construed as a continuous control loop until the output satisfies a desired threshold. See the recurring control loops in figure 5 and 7. See the bandwidth is selected and the selected bandwidth is used in the operation (e.g.; bandwidth is fixed until a newer bandwidth hasn’t been selected): “Selecting appropriate bandwidths for portions of the controller, such as an observer, a tracking notch filter, or a low pass filter, therefore compensate for the resonances or gain fluctuations functions to isolate the loading effects on the motor from the control loop gains.” (¶17)… “In operation, the load observer 110 is operable to compensate for the dynamics of a load 42 applied to the motor 40, including the effects of load inertia, or in other words, to suppress the effects of mechanical loading and resonances detected within the desired operating bandwidth for the motor 40.” (¶52)… “The motor drive includes a control module having a control loop operable to receive a command signal and to generate a controller reference signal to achieve desired operation of a motor connected to the motor drive.” (¶15)].

Claim 14 (amended):
	Regarding claim 14, Miklosovic, Tian, Baumann, and Ochs disclose all the elements of claim 10.
	Regarding claim 14, Miklosovic further discloses, “the determining the drive signal includes multiplying a difference between the selected position and the estimated motor position by a first component of the components of the position controller gain,” [See figures 5 and 7. See the difference between selected position (e.g.; position command signal (θ*)) and the estimated motor position (e.g.; output from 102) by a first gain at 104 (e.g.; PI controller gains Kpi, Kpd): “The position command signal (θ*) is compared to a position feedback signal (θ) at a first summing junction 102. A position error signal is output from the first summing junction 102 and input to a position loop controller 104.” “the position loop controller 104 includes a proportional and an integral (PI) controller. Optionally, the position loop controller 104 may be just a proportional (P) controller or further include a derivative (D) controller. Each of the proportional (P), integral (I), and/or derivative (D) controllers of the position loop controller 104 includes a controller gain value. The controller gain values are commonly referred to as a proportional gain (Kpp), integral gain (Kpi), and a derivative gain (Kpd). The output of the position loop controller 104 is a velocity reference signal (ω*).” (¶35)];
	“multiplying the estimated rotational motor speed by a second component of the components of the position controller gain,” [See figures 5 and 7. See the estimated motor speed (e.g.; velocity = speed with a direction) is multiplied by a gain Kνff: “The velocity feed forward signal is multiplied by a velocity feed forward gain (Kνff) 114” (¶37)];
	“multiplying the estimated reaction torque by a third component of the components of the position controller gain.” [See figures 5 and 7. See the estimated motor reactive torque (e.g.; angular acceleration) is multiplied by a gain Kaff: “The acceleration feed forward signal is multiplied by an acceleration feed forward gain (Kaff) 118” (¶37)… “As is understood in the art, angular acceleration is proportional to torque” (¶39)].

Claim 15 (amended):
	Regarding claim 15, Miklosovic, Tian, Baumann, and Ochs disclose all the elements of claim 10 and 14.
	Regarding claim 15, Miklosovic further discloses, “the first component of the components of the position controller gain is a function of” “motor inertia, and a torque constant of the motor,” [See as shown in figure 5; the gain component (e.g.; the first gain component at 104) is a function of torque constant and motor inertia of the motor (e.g.; the first gain component at 104 is a function of position error signal that is input into 102, where the error signal is generated in response to the output from 124 that is a function of torque constant such as torque reference and motor inertia Jm such that the gain component at 104 is as a function of torque constant such as torque reference and motor inertia Jm): “A position error signal is output from the first summing junction 102 and input to a position loop controller 104.” (¶35)…“the acceleration reference, α*, is combined with an estimated acceleration, â, applied to the motor shaft as a result of the load torque at a fourth summing junction 121.” (¶38)…“the output of the filter section 122 is provided to an inertia scaling block 124, and the inertia scaling block 124 applies a gain corresponding to the inertia of the controlled system. The gain of the inertia scaling block 124 includes a motor inertia value, Jm,” “The torque reference, T*, and the estimated torque, {circumflex over (T)}, are combined at the fourth summing junction 121 to provide the modified reference signal, which in this embodiment is a modified torque reference signal, as an input to the filter 122.” (¶39)];
	“the second component of the components of the position controller gain is a function of a viscous damping constant of the motor, the torque constant of the motor, and the motor inertia, and/or the third component of the components of the position controller gain is a function of the torque constant of the motor.” [Examiner notes that the claim requires only one of 1. the second component of the gain is a function of a viscous damping constant of the motor, the torque constant of the motor, and motor inertia, or 2. the third component of the gain is a function of the torque constant of the motor. Miklosovic teaches: See as shown in figure 5; the third gain component at 108 is a function of torque constant of the motor (e.g.; the gain component at 108 is a function of position error signal that is input into 102, where the error signal is generated in response to the output from 124 that is a function of torque constant such as torque reference such that the gain component at 105 is as a function of torque constant such as torque reference): “A position error signal is output from the first summing junction 102 and input to a position loop controller 104.” (¶35)…“the acceleration reference, α*, is combined with an estimated acceleration, â, applied to the motor shaft as a result of the load torque at a fourth summing junction 121.” (¶38)… “The torque reference, T*, and the estimated torque, {circumflex over (T)}, are combined at the fourth summing junction 121 to provide the modified reference signal, which in this embodiment is a modified torque reference signal, as an input to the filter 122.” (¶39)], but doesn’t explicitly disclose, “the first component of the components of the position controller gain is a function of the selected bandwidth,”
	However, Baumann discloses, “the first component of the components of the position controller gain is a function of the selected bandwidth,” [See the gain components (e.g.; Kx, Kp etc.) is a function of the selected bandwidth: “a selected velocity bandwidth field 564, a selected position bandwidth field 566” (¶79)… “sets the gain constants used by the position regulator 200 and the PI controller 228 in the velocity regulator 225 based on the selected position and velocity bandwidths 566, 564, respectively.” “sets the proportional gain, kx, used by the position regulator 200 equal to the value of the selected position bandwidth (PBW) field 566 (i.e., kx=PBW).” “sets the proportional gain, kp, used by the Pi controller 228 to the value of the system inertia (Is) field 560 times the value of the selected velocity bandwidth (VBW) field 564: k p =I s *VBW” (¶87)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Baumann with the method taught by Miklosovic, Tian, Baumann, and Ochs as discussed above. A person of ordinary skill in the motor control optimization and gain optimization system field would have been motivated to make such combination for the same reasons as described above in claim 11.

Claim 16 (amended):
	Regarding claim 16, Miklosovic, Tian, Baumann, and Ochs disclose all the elements of claim 10 and 14.
	Regarding claim 16, Miklosovic further discloses, “the estimating the motor position is an integration of a function of the estimated rotational motor speed, a first observer gain component, and a difference between the measured motor position and a previous estimated motor position.” [See the control loop in figure 7. For this instant in a first/previous control loop, the estimated rotational motor speed is output from 106, a first observer gain component is at 104 (e.g.; PI controller gain), a previous estimated motor position is the output from 102. For this instant, in a second/current control loop, the measured motor position is the position feedback signal (θ). See estimating motor position (i.e.; the output from 102 at the current/second loop) is an integration (e.g.; incorporation) of a function of the estimated rotational motor speed (e.g.; output from 106 from the first loop), a first observer gain component (e.g.; gain at PI controller at 104 from the first loop), and a difference (e.g.; position feedback signal (θ) in response to using the previous estimated motor position from the previous loop) between the measured motor position (e.g.; position feedback signal (θ) at the current/second loop) and a previous estimated motor position (e.g.; output from 102 from the first/previous loop): “The position command signal (θ*) is compared to a position feedback signal (θ) at a first summing junction 102.” “the position loop controller 104 includes a proportional and an integral (PI) controller.” “Each of the proportional (P), integral (I), and/or derivative (D) controllers of the position loop controller 104 includes a controller gain value. The controller gain values are commonly referred to as a proportional gain (Kpp), integral gain (Kpi), and a derivative gain (Kpd).” (¶35)… “A velocity error signal is output from the second summing junction 106 and input to a velocity loop controller 108.” (¶36)].

Claim 17 (amended):
	Regarding claim 17, Miklosovic, Tian, Baumann, and Ochs disclose all the elements of claim 10.
	Regarding claim 17, Miklosovic further discloses, “wherein the estimating the rotational motor speed is an integration of a function of the estimated rotational motor speed, the estimated reaction torque, the drive signal, a second observer gain component, and a difference between the measured motor position and a previous estimated motor position.” [See the control loop in figure 7. For this instant in a first/previous control loop, the estimated rotational motor speed is the output from 106, the estimated reaction torque is the output from 110 that is inputted to 121, the drive signal is the output from 122 that is inputted to 130, a previous estimated motor position is the output from 102. For this instant, in a second/current control loop, a second observer gain component is 114 Kvff and the measured motor position is the position feedback signal (θ). See estimating the rotational motor speed (i.e.; output from 106 at the current/second loop) is an integration (e.g.; incorporation) of a function of the estimated rotational motor speed (e.g.; output from 106 from the first loop), the estimated reaction torque (e.g.; the output from 110 that is inputted to 121 from the first loop), the drive signal (e.g.; the output from 122 that is inputted to 130 from the first loop), a second observer gain component (e.g.; 114 Kvff in the current/second loop), a difference (e.g.; position feedback signal (θ) in response to using the previous estimated motor position from the previous loop) between the measured motor position (e.g.; position feedback signal (θ) at the current/second loop) and a previous estimated motor position (e.g.; output from 102 from the first/previous loop): “The position command signal (θ*) is compared to a position feedback signal (θ) at a first summing junction 102.” “the position loop controller 104 includes a proportional and an integral (PI) controller.” “Each of the proportional (P), integral (I), and/or derivative (D) controllers of the position loop controller 104 includes a controller gain value. The controller gain values are commonly referred to as a proportional gain (Kpp), integral gain (Kpi), and a derivative gain (Kpd).” (¶35)…“A bandwidth for a load observer executable in the motor drive is determined, where the bandwidth is greater than or equal to an expected torque response generated from a load operatively connected to the motor” (¶35)… “A velocity error signal is output from the second summing junction 106 and input to a velocity loop controller 108.” (¶36)… “the estimated response generated by the load observer 110 is an estimated torque, {circumflex over (T)}, applied to the motor shaft as a result of the load on the motor 40.” (¶39)… “The velocity feed forward signal is multiplied by a velocity feed forward gain (Kνff) 114 and combined with the velocity reference signal (ω*) and the velocity feedback signal (ω) at the second summing junction 106.” (¶37)].

Claim 18 (amended):
	Regarding claim 18, Miklosovic, Tian, Baumann, and Ochs disclose all the elements of claim 10 and 14.
	Regarding claim 18, Miklosovic further discloses, “the estimating the reaction torque of the motor is an integration of a function of a third observer gain component, and a difference between the measured motor position and a previous estimated motor position.” [See the control loop in figure 7. For this instant in a first/previous control loop, a previous estimated motor position is the output from 102. For this instant, in a second/current control loop, a third observer gain component is K’aff 118’, and the measured motor position is the position feedback signal (θ). See estimating the reaction torque of the motor (i.e.; the estimated reaction torque is the output from 110 that is inputted to 121 {circumflex over (T)}) is an integration of a function of a third observer gain component (e.g.; K’aff 118’ from the first loop), and a difference (e.g.; position feedback signal (θ) in response to using the previous estimated motor position from the previous loop) between the measured motor position (e.g.; position feedback signal (θ) at the current/second loop) and a previous estimated motor position (e.g.; output from 102 from the first/previous loop): “The position command signal (θ*) is compared to a position feedback signal (θ) at a first summing junction 102.” “the position loop controller 104 includes a proportional and an integral (PI) controller.” “Each of the proportional (P), integral (I), and/or derivative (D) controllers of the position loop controller 104 includes a controller gain value. The controller gain values are commonly referred to as a proportional gain (Kpp), integral gain (Kpi), and a derivative gain (Kpd).” (¶35)… “the estimated response generated by the load observer 110 is an estimated torque, {circumflex over (T)}, applied to the motor shaft as a result of the load on the motor 40.” (¶39)… “modified acceleration feed forward gain (K′aff) 118′ and a modified velocity loop controller 108′ indicating that the inertial gains have been incorporated within the controller gains.” (¶39)].

Claim 20:
	Regarding claim 20, Miklosovic, Tian, Baumann, and Ochs disclose all the elements of claim 1.
	Regarding claim 20, Miklosovic further discloses, “receiving an estimated load torque; and recomputing the drive signal based on a change in the estimated load torque.” [See the control loop as shown in figure 5 where the drive signal (e.g.; output from the 124) is recomputed based on the received estimated load torque (e.g.; the estimated torque, {circumflex over (T)}, are combined at the fourth summing junction 121 to provide the modified reference signal, which in this embodiment is a modified torque reference signal, as an input to the filter 122): “the reference signal generated by the control loops 105 is a torque reference, T*, and the estimated response generated by the load observer 110 is an estimated torque, {circumflex over (T)}, applied to the motor shaft as a result of the load on the motor 40. The torque reference, T*, and the estimated torque, {circumflex over (T)}, are combined at the fourth summing junction 121 to provide the modified reference signal, which in this embodiment is a modified torque reference signal, as an input to the filter 122. Because the inertial gains have been incorporated with the controller gains, the inertia block 124 shown in FIG. 5 is not required in the exemplary control module 55 illustrated in FIG. 7. The output of the filters 122 is a torque reference that may be provided directly to the current regulator 61.” (¶39)].

Claim 21:
	Regarding claim 21, Miklosovic, Tian, Baumann, and Ochs disclose all the elements of claim 10.
	Regarding claim 21, Miklosovic further discloses, “receive an estimated load torque; and recompute the drive signal based on a change in the estimated load torque.” [See the control loop as shown in figure 5 where the drive signal (e.g.; output from the 124) is recomputed based on the received estimated load torque (e.g.; the estimated torque, {circumflex over (T)}, are combined at the fourth summing junction 121 to provide the modified reference signal, which in this embodiment is a modified torque reference signal, as an input to the filter 122): “the reference signal generated by the control loops 105 is a torque reference, T*, and the estimated response generated by the load observer 110 is an estimated torque, {circumflex over (T)}, applied to the motor shaft as a result of the load on the motor 40. The torque reference, T*, and the estimated torque, {circumflex over (T)}, are combined at the fourth summing junction 121 to provide the modified reference signal, which in this embodiment is a modified torque reference signal, as an input to the filter 122. Because the inertial gains have been incorporated with the controller gains, the inertia block 124 shown in FIG. 5 is not required in the exemplary control module 55 illustrated in FIG. 7. The output of the filters 122 is a torque reference that may be provided directly to the current regulator 61.” (¶39)].
Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive.
Applicant responds
(a)	35 USC §103 Rejection:
	However, Ochs merely teaches that bandwidth of a second position determining module, a mere portion of the overall system, is adjusted as a function of rotor flux frequency of the motor.

	Baumann does not cause "components of the position controller gain to be recomputed," wherein the components of position controller gain are defined in step (f) as being computed based on the selected overall bandwidth. Rather, Baumann merely sets gain constants using "a selected velocity bandwidth field 564, a selected position bandwidth field 566" that are received via an auto-configure panel 552, neither of which is an overall bandwidth.

	Accordingly, it is respectfully submitted that independent claims 1 and 10 and claims (2, 4- 9, and 20) and (11, 13-18, and 21) depending from claims 1 and 10, respectively, are not rendered obvious by Miklosovic, Tian, Baumann, and Ochs, taken either alone or together with one another. 
In view of the above amendment, applicant believes the pending application is in condition for allowance.
	
(Page(s): 11-12)

With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response.
Claims 1 and 10 recite the limitation “wherein the selected overall bandwidth is received in real time, and the selected overall bandwidth is variable during operation of the motor, causing the components of the position controller gain to be recomputed.” In broadest reasonable interpretation the limitation describes, bandwidth is selected bandwidth; receiving bandwidth in real time; where the bandwidth varies over time, and the bandwidth causes gain of the position controller to be recalculated (e.g.; recompute gain/gain components as a function of changing bandwidth).
Further examiner notes that the phrase “overall” is broad. In broadest reasonable interpretation “overall” bandwidth can be any bandwidth.
As described in the current office action, in claims 1 and 5:
Tian teaches receiving selected bandwidth in real time;
 Ochs teaches bandwidth varies during operation;
Baumann teaches recomputing gain as a function of changing bandwidth
	Combination of Miklosovic, Tian, Baumann, and Ochs teach all the limitations of claims 1 and 10 as described in the current office action.
Applicant’s arguments are fully considered, but for the above described reasons, the arguments are persuasive; therefore, claims 1-2, 4-11, 13-18, and 20-21 are rejected under 35 USC 103 in view of the references as presented in the current office action.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20140265952A1 – Automated Motor Control:
	Gain value is determined based at least in part on a given bandwidth value. Operating parameters for the motor are determined based on the at least one gain value and information (¶7).

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116